NOT PRECEDENTIAL


                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           _____________

                               No. 14-4512
                              _____________

                     UNITED STATES OF AMERICA

                                     v.

                            FRANK THOMPSON
                            a/k/a JOHN COOPER
                         a/k/a HANK THOMPSON,
                                    Appellant
                               _____________

               On Appeal from the United States District Court
                   for the Eastern District of Pennsylvania
                    District Court No. 2-12-cr-00418-005
               District Judge: The Honorable Juan R. Sanchez
                               _____________

                         Argued February 29, 2016

    Before: McKEE, Chief Judge, SMITH, and HARDIMAN, Circuit Judges

                       (Opinion Filed: May 5, 2016)



Eric B. Henson                  [ARGUED]
Robert Zauzmer
Virginia P. Pratter
Office of United States Attorney
615 Chestnut Street
Philadelphia, PA 19106
        Counsel for Appellee

Laurence A. Narcisi, III         [ARGUED]
Suite 1910
100 South Broad Street
Land Title Building
Philadelphia, PA 19110
       Counsel for Appellant

                                 ________________

                                     OPINION
                                 ________________


SMITH, Circuit Judge.

        This appeal stems from a stash-house robbery sting operation that took place

in Philadelphia from June to July of 2012. Of the eight individuals caught in the

operation, three pled guilty prior to trial.1 Following their convictions in a joint

trial, the remaining five,2 including Appellant Frank Thompson, filed separate

appeals, each contesting various issues relating to their convictions (and, for some,




 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
1
    These were Najee Murray, Lafayette Rawls, and Jamie Dales.
2
 Thompson’s co-defendants at trial were Marlon Graham, Kareem Long, Kenneth
Parnell, and Robert Lamar Whitfield. Separate opinions resolving each co-
defendant’s appeal have been, or will be, filed. See United States v. Graham, No.
14-3717; United States v. Long, No. 14-3703; United States v. Whitfield, No. 14-
3345; United States v. Parnell, No. 14-4100.
                                          2
their sentences). For the reasons explained below, we will uphold Thompson’s

convictions.

                                         I.

      In June of 2012, a confidential informant (CI) contacted Robert Lamar

Whitfield and asked him for help getting in touch with a mutual acquaintance so

that the CI could invite the acquaintance to rob a drug stash house. Whitfield

instead volunteered to take care of the robbery himself, claiming that he had

significant experience robbing stash houses in the past. The CI then put Whitfield

in touch with the CI’s “uncle,” who turned out to be an undercover agent for the

Bureau of Alcohol, Tobacco, and Firearms (ATF). Whitfield met with the agent

on several occasions to discuss the robbery. To facilitate the crime, Whitfield

recruited others to join in the scheme, who in turn recruited others, including

Thompson.

      Plans came to a head on July 18 when Thompson and seven others met with

the undercover agent in the parking lot of a Hilton Hotel where the agent once

again told those present about the robbery, including that he expected ten

kilograms of cocaine to be inside the stash house, and that he expected the house to

be guarded by two men, one with a pistol and the other within reach of an assault-

style rifle. The agent then made clear that any who wished to withdraw should do

so at that time. After no one expressed hesitation about the plan, the group
                                         3
proceeded to a junkyard, presumably to check out a van that the agent was to have

rented for use during the robbery. There, the group continued making preparations

for the robbery, with several individuals arranging and inspecting firearms and

distributing gloves to all present.      At the undercover agent’s signal, law

enforcement officials swarmed the yard and arrested the group.

       A grand jury returned an indictment charging each of the co-conspirators

with multiple inchoate Hobbs Act robbery and drug distribution offenses, as well

as with the crime of carrying a firearm during and in relation to a crime of violence

or a drug trafficking crime.     Additionally, Thompson, Long, and Dales were

charged with being felons in possession of a firearm, though Thompson and Long

were both acquitted at trial on this count. The jury convicted Thompson and the

four other defendants on all counts for which they were mutually charged.

Thompson was subsequently sentenced to 252 months in prison. He then timely

filed this appeal.3

                                         II.

       Thompson argues on appeal that there was insufficient evidence presented at

trial to support his convictions on the Hobbs Act and cocaine possession


3
  The District Court had subject matter jurisdiction pursuant to 18 U.S.C. § 3231.
We have appellate jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C.
§ 3742(a).
                                         4
conspiracy charges.4 We review a challenge to the sufficiency of the evidence

“from the perspective of a reasonable juror.”        United States v. Caraballo-

Rodriguez, 726 F.3d 418, 431 (3d Cir. 2013) (en banc). We must uphold the jury’s

verdict “as long as it does not ‘fall below the threshold of bare rationality.’” Id.

(quoting Coleman v. Johnson, 132 S. Ct. 2060, 2065 (2012)). To convict someone

of a conspiracy crime, the jury must find the following elements: “(1) a shared

unity of purpose; (2) an intent to achieve a common illegal goal; and (3) an

agreement to work toward that goal.” Id. at 425. Importantly, the prosecution

need not adduce any direct evidence to prove intent; circumstantial evidence may

suffice. Id. at 431.

      We conclude that the evidence of Thompson’s guilt on the conspiracy

charges was sufficient to support the jury’s verdict. Although the evidence against

Thompson was perhaps not as strong as against some of his co-defendants, he

nonetheless attended the “informational” meeting with the undercover agent at the

Hilton and then proceeded to the junkyard with the others. He also expressed no

hesitation about participating in the scheme, even after the agent gave everyone the

opportunity to back out. Finally, he openly discussed the robbery with one of his

4
  Although the subheading of his brief addressing the insufficiency claim mentions
the attempt charges, the substance of his arguments clearly centers on sufficiency
of the evidence for the conspiracy charges. We will therefore treat as forfeited any
insufficiency claims going to the attempt charges.
                                         5
co-conspirators.   Thus, his assertion that his “involvement” was marked by

“inaction and silence” rings hollow.5

                                        III.

      We will affirm the District Court’s judgment as to Thompson.




5
  Thompson raises a couple other issues that some or all of his co-defendants have
also raised. First, he claims that the District Court should have granted the
defendants’ motion for judgment of acquittal because the fictitious stash-house
robbery could not possibly “affect[] commerce” as required for conviction under
the Hobbs Act. 18 U.S.C. § 1951(a). Second, Thompson argues that the District
Court should have granted the motion for discovery to pursue a claim of selective
enforcement. We rejected these or very similar arguments in United States v.
Whitfield, No. 14-3345, and do so here for the same reasons expressed in that
opinion.
                                         6